 436301 NLRB No. 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Member Devaney, in dismissing the petition here, notes that he dissentedfrom his colleagues' assertion of jurisdiction in Career Systems DevelopmentCorp., 301 NLRB 434 (1991).Career Systems Development Corporation andInternational Brotherhood of Painters and Al-
lied Trades Petitioner. Case 10±RC±13906January 30, 1991DECISION ON REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn January 23, 1990, the National Labor RelationsBoard, by a three-member panel, granted the Peti-
tioner's request for review of the Regional Director's
Decision and Order declining to assert jurisdiction over
the Employer in accordance with the Board's decisionin Res-Care, Inc., 280 NLRB 670 (1986). Having re-viewed the entire record, as well as the briefs on re-
view, the Board concludes, in agreement with the Re-
gional Director, that the instant case is controlled by
Res-Care, supra. Accordingly, the Regional Director'sdecision is affirmed and the petition is dismissed.1CHAIRMANSTEPHENS, concurring.I recognize that this case is controlled by the major-ity opinion in Res-Care, Inc., 280 NLRB 670 (1986),and for institutional reasons I concur in the dismissal
of the petition.